February 28, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           JACOB P. CUKJATI, Appellant

NO. 14-11-01096-CV                      V.

B. SPENCER & ASSOCIATES, P.C. D/B/A SPENCER & ASSOCIATES, P.C. N/K/A
                 THE SPENCER LAW FIRM , Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on November 22, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by JACOB
P. CUKJATI.
      We further order this decision certified below for observance.